  Case 1:18-cv-06127-CBA-RML Document 23 Filed 02/08/19 Page 1 of 2 PageID #: 281




ANDREW C. PHILLIPS
 andy@clarelocke.com
   (202) 628-7404                           10 Prince Street
                                       Alexandria, Virginia 22314
                                             (202) 628-7400
                                          www.clarelocke.com


                                            February 8, 2019

   Via ECF

   Hon. Robert M. Levy
   United States Magistrate Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201


                  Re:    Monica Morrison v. Robert Langrick, No. 1:18-cv-06127 (CBA) (RML)

   Dear Judge Levy:
           Defendant Robert Langrick strongly opposes the request by Plaintiff Monica Morrison’s
   counsel for yet another extension of the deadline to respond to Mr. Langrick’s Counterclaims, which
   were filed 49 days ago. (See Def.’s Answer, Affirmative Defenses, & Counterclaims, Dec. 21, 2018,
   Dkt. 14.) Under the Federal Rules of Civil Procedure, Ms. Morrison’s original deadline to respond
   to Mr. Langrick’s Counterclaims was January 11, 2019. The Court has already graciously granted
   Ms. Morrison a 60-day extension of the original deadline, making her response now due on March
   12, 2019 — over a month from now. (Order granting Mot. for Extension of Time to Answer, Jan.
   16, 2019, Dkt. 21.) Under the current, already-extended deadline, Ms. Morrison’s counsel will have
   had a total of 82 days to prepare an answer or motion to dismiss with respect to the three counts in
   Mr. Langrick’s Counterclaims. That is more than ample time and no further extension is warranted.
           In their Second Motion for Extension of Time to File Answer (Dkt. 22), Ms. Morrison’s
   counsel now argue that they need additional time because one of them is “previously” scheduled to
   be out of town from late February to early March. But Ms. Morrison’s counsel’s filing also makes
   clear that they have to date made no effort to begin working on an answer or motion to dismiss to
   a pleading that was filed last December. See id. at 1 (noting “general concerns about the timing of
   what could turn out to be the major effort to draft a potentially dispositive motion…”) This means
   that — as of yesterday when counsel filed the request for an extension — Ms. Morrison’s attorneys
Case 1:18-cv-06127-CBA-RML Document 23 Filed 02/08/19 Page 2 of 2 PageID #: 282



 have let 48 days elapse since the filing of Mr. Langrick’s Counterclaims without undertaking any
 effort to prepare a response. Such inattentiveness should not be rewarded with a further extension,
 particularly when Ms. Morrison’s counsel acknowledges that Ms. Schrager’s travel was previously
 scheduled and not an unexpected or sudden development.
          As noted, even under the current, already-extended deadline, Ms. Morrison and her counsel
 still have more than a month to prepare a response to Mr. Langrick’s three-count Counterclaims.
 No further delay is warranted. It must be noted again that Mr. Langrick did not initiate this action.
 Ms. Morrison and her counsel did. Having been accused in a public filing of things he did not do
 and having seen those allegations further spread through the media to his great detriment,
 Mr. Langrick deserves and desires a speedy adjudication of this case — even if Ms. Morrison now
 seems to not want one. On behalf of Mr. Langrick, I respectfully request that you deny
 Ms. Morrison’s Second Motion for Extension of Time to File Answer (Dkt. 22).

                                                       Sincerely,




                                                       Andrew C. Phillips

 Cc: All counsel of record via ECF.




                                                   2
